United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
U.S. POSTAL SERVICE, SOUTH JERSEY
PROCESSING & DISTRIBUTION CENTER,
Belmawr, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-0578
Issued: March 6, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On January 24, 2018 appellant, through counsel, filed a timely appeal from a
September 29, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Clerk of the Appellate Boards docketed the appeal as No. 18-0578.
On August 6, 2015 appellant, then a 43-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on that date she injured her right thigh and upper leg when she was
struck by a hamper container at work. She asserted that the hamper hit her on her right thigh and
jarred her entire body. By decision dated October 16, 2015, OWCP accepted appellant’s claim for
right leg and thigh contusion.
On November 25, 2015 appellant filed a claim for compensation (Form CA-7) for leave
without pay beginning September 21, 2015. The attached time analysis form (Form CA-7a)
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

indicated that she used 240 hours of leave without pay from September 21 through
October 30, 2015. Following development of the medical evidence, by decision dated
September 29, 2017, OWCP’s hearing representative found that there was no medical evidence
establishing appellant’s inability to work from September 21 through October 30, 2015 due to her
accepted leg conditions.2 He further found that the weight of the medical evidence did not support
“a cervical condition” as a result of the August 6, 2015 employment incident. However, the
hearing representative relied on medical evidence from OWCP File No. xxxxxx647 which was
accepted for a right shoulder strain.
The Board has duly considered the matter and finds that this case is not in posture for
decision. OWCP procedures provide that cases should be combined when correct adjudication of
the issues depends on frequent cross-referencing between files. If a new injury case is reported
for an employee who previously filed an injury claim for a similar condition or the same part of
the body, doubling is required.3 In the instant case, OWCP’s hearing representative found that
there was relevant evidence in appellant’s right shoulder claim, OWCP File No. xxxxxx647 which
he considered in reaching his decision in the present claim, OWCP File No. xxxxxx912. Evidence
pertaining to OWCP File No. xxxxxx647, however, is not found in the case record presently before
the Board.
For a full and fair adjudication, the case must be returned to OWCP to combine the current
case record with OWCP File No. xxxxxx647, and determine whether appellant has provided
sufficient rationalized medical opinion evidence to establish that she sustained total disability due
to her federal employment from September 21 through October 30, 2015 and whether she
established a cervical condition causally related to an August 6, 2015 employment injury.4
Following this and such further development as OWCP deems necessary, it shall issue a de novo
decision.

2
In reviewing appellant’s prior medical history, OWCP’s hearing representative also mentioned two medical
reports from OWCP File No. xxxxxx647. There is no other evidence suggesting that OWCP has administratively
combined OWCP File No. xxxxxx647 with the current file.
3
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

IT IS HEREBY ORDERED THAT the September 29, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision of the Board.
Issued: March 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

